DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1, 2, 4-10, 12-18 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claims 1, 9 and 17 that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. JP 2012-083847A and US 2016/0072893. 
The improvement comprises:
JP 2012-083847A is considered as the closest prior art that teaches an information sharing device comprising one or more memories storing instructions and one or more processors (para.8, where the a plurality of sensor nodes are each, having processor which is operated by the battery, and which acquires sensor information detected by the sensor, which is realized by executing a program, and monitors a state of a radio wave between the remaining amount of the battery or the other sensor node or the host node.) configured to execute the instructions to:

transmit integrated information obtained by integrating information related to the sensing result of the own device and another device stored in an integrated information storage (para.8, where the 2nd sensor node adds (or integrates) a 2nd address to node information including the sensor information or the state information relating to the remaining battery level or the radio wave state by the node information creating means to create the 2nd node information, and transmits it to the 1st sensor node.);
receive the integrated information of the another device that is communicable (para.8, where the 1st sensor node’s own address (1st address) held in the memory itself is transmitted to the 2nd sensor node); and
cause the integrated information storage to store the integrated information that is new obtained by integrating the integrated information stored in the integrated information storage of the own device, the sensing result of the own device, and the integrated information of the another device (para.8, where the 2nd sensor node stores the received 1st and 2nd addresses of the 1st sensor node in its own memory); and 
wherein the one or more processors are configured to execute the instructions to control the own device based on the integrated information 

US 2016/0072893 teaches a procedure of a data collection request instructing process by the user terminal comprising:
Transmitting, by a user terminal (Fig.2 element 201 and para.122),  a data collection request instruction to the data collection requesting apparatus 202 (Fig.17 step S1701 and para.122);
determining, by the user terminal 201, after transmitting the data collection request, whether the maximum collection time has elapsed (Fig.17 step S1702 and para.122);
wherein if the maximum collection time has not elapsed (Fig.17 step S1702: NO and para.22), the user terminal 201 determines whether collected data has been received from the data aggregating apparatus 203 (Fig.17 step S1703 and para.122);
wherein if collected data has been received (Fig.17 step S1703: YES and para.122), the user terminal 201 ends the data collection request instructing process by the user terminal; 

wherein if the maximum collection time has elapsed (Fig.17 step S1702: YES and para.123), the user terminal 201 transmits a data collection suspension instruction to the data aggregating apparatus 203 (Fig.17 step S1704 and para.123). By executing the data collection request instructing process by the user terminal, the user terminal 201 is able to collect data of the sensor network system 200 (para.123).

With regard Claims 1, 9 and 17, JP 2012-083847A in view of US 2016/0072893 fails to teach the limitation of "update the integrated information of the own device according to an elapsed time since a time of a previous update of the integrated information of the own device, and thereafter integrate the integrated information of the own device." as recited in claims 1, 9 and 17, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Reference(s) US 2015/0363034 is cited because they are put pertinent to the Multi-device Multi-user Sensor Correlation for Pen and Computing device interaction. However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633